DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges applicants’ arguments in the Response dated July 15, 2022 directed to the Non-Final Office Action dated June 7, 2022.  Claims 1-19 are pending in the application and subject to examination as part of this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-2, 4-12, 14-19 are rejected under 35 U.S.C. 101 because the claim recites an abstract idea without significantly more.
Step 1:  Claims 1-2, 4-10 recite a system (“a machine”).  Claims 11-12, 14-19 recite a method (“a process”).  Thus, the claims fall within a statutory category of invention.
Step 2A, Prong 1:  Claim 1 is representative of the claims and recites:
A system for offering item bundles for purchase to users of an online game, wherein the item bundles are customized to encourage one or more types of usage of the online game by the users, the system comprising: 
one or more physical processors configured by machine-readable instructions to: 
execute an instance of the online game, and use the instance to generate state information, wherein the users include a first user and a second user (“execute an instance of the online game …” is managing personal behavior or relationships between people under Certain Methods of Organizing Human Activity and a Mental Process), 
monitor usage of the online game by the first user and the second user (“monitor usage …” is managing personal behavior or relationships between people under Certain Methods of Organizing Human Activity and a Mental Process); 
determine a first user type for the first user based on the monitored usage by the first user, wherein the monitored usage by the first user includes a first in-game action performed by the first user, wherein the first in-game action uses a first particular virtual item (“determining a first user type …” is managing personal behavior or relationships between people under Certain Methods of Organizing Human Activity and a Mental Process); 
determine a second user type for the second user based on the monitored usage by the second user, wherein the first user type is different than the second user type, wherein both the first user type and the second user type are selected from a set of user types, and wherein the first in-game action is not available to the second user because the second user does not have the first particular virtual item (“determining a second user type …” is managing personal behavior or relationships between people under Certain Methods of Organizing Human Activity and a Mental Process); 
provide offers to purchase, by the users in the online game, the item bundles comprising one or more virtual items that are usable in the online game, wherein the offers include a first offer including a first item bundle provided to the first user and a second offer including a second item bundle provided to the second user wherein the second item bundle includes the first particular virtual item (“provide offers to purchase …” is fundamental economic activity, commercial or legal interactions, managing personal behavior or relationships between people under Certain Methods of Organizing Human Activity), 
wherein the first item bundle includes a first open slot that is fillable by the first user, and wherein the first item bundle further includes a first set of virtual items that are associated with one or more user types that are different than the determined first user type, and 
wherein the second item bundle includes a second open slot that is fillable by the second user, and wherein the second item bundle further includes a second set of virtual items, including the first particular virtual item, that are associated with one or more user types that are different than the determined second user type; 
offer the first user to customize the first offer by selecting a first customized virtual item for the first open slot, wherein the first customized virtual item is usable in the online game, wherein selection of the first customized virtual item by the first user adds the first virtual item to the first offer(“offer the first user to customize the first offer …” is commercial or legal interactions and managing personal behavior or relationships between people under Certain Methods of Organizing Human Activity); 
offer the second user to customize the second offer by selecting a second customized virtual item for the second open slot, wherein the second customized virtual item is usable in the online game, wherein selection of the second customized virtual -item by the second user adds the second customized virtual item to the first offer (“offer the second user to customize the second offer …” is commercial or legal interactions and managing personal behavior or relationships between people under Certain Methods of Organizing Human Activity); 
facilitate a first purchase by the first user of the first offer, including the first set of virtual items and the first customized virtual item (“facilitate a first purchase …” is fundamental economic activity, commercial or legal interactions, managing personal behavior or relationships between people under Certain Methods of Organizing Human Activity); 
facilitate a second purchase by the second user of the second offer, including the second set of virtual items and the second customized virtual item (“facilitate a second purchase …” is fundamental economic activity, commercial or legal interactions, managing personal behavior or relationships between people under Certain Methods of Organizing Human Activity); 
receive an action request from the second user to perform the first in- game action in the instance of the online game (“receive an action request …” is managing personal behavior or relationships between people under Certain Methods of Organizing Human Activity and a Mental Process); and 
perform the first in-game action in the instance of the online game as requested by the second user, wherein performance first in game action uses the first particular virtual item purchased by the second purchase (“perform the first in-game action …” is managing personal behavior or relationships between people under Certain Methods of Organizing Human Activity and a Mental Process).  
Under the broadest reasonable interpretation, these limitations fall into the “Certain Methods of Organizing Human Activity” and “Mental Processes” when considered both individually and as a whole.  Thus, the claims are directed to an abstract idea.
Step 2A, Prong 2:  The claims also recite the following additional elements that, for the reasons listed below, do not integrate the abstract idea into a practical application:
one or more physical processors (generic computing components), 
a network (generic computing components),
client computing platforms (generic computing components),
that is transmitted over a network to client computing platforms associated with the users (transmitting data is merely insignificant extra-solution activity), 
wherein transmission of the state information over the network facilitates presentation of views of the online game to the users on the client computing platforms, wherein the users include a first user and a second user, wherein the client computing platforms include a first client computing platform associated with the first user and a second client computing platform associated with the second user (transmitting data is merely insignificant extra-solution activity)
The combination of these additional elements is no more than using generic computing components to apply the judicial exception, adding insignificant extra-solution activity to the judicial exception.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. 
Step 2B:  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A, Prong 2, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in step 2B and does not provide an inventive concept.
For the limitations that were considered insignificant extra-solution activity in Step 2A, they have been re-evaluated in Step 2B and are determined to be well-understood, routine, conventional activity per the evidence provided below:
one or more physical processors (generic computing components), 
a network (generic computing components),
client computing platforms (generic computing components),
that is transmitted over a network to client computing platforms associated with the users (transmitting data is merely insignificant extra-solution activity), 
wherein transmission of the state information over the network facilitates presentation of views of the online game to the users on the client computing platforms, wherein the users include a first user and a second user (transmitting data is merely insignificant extra-solution activity)
With respect to the computer components:
one or more physical processors (Fischer, US 2010/0299617 A1, as noted, clients 102 may be implemented on a conventional device; such devices are well known to those skilled in the art and may typically include hardware, such as a processor [0057]);
a network (Fischer, US 2010/0299617 A1, as noted, clients 102 may be implemented on a conventional device; such devices are well known to those skilled in the art and may typically include hardware, such as … a network interface for network 108 [0057]);
client computing platforms (Fischer, US 2010/0299617 A1, as noted, clients 102 may be implemented on a conventional device, such as personal computer, laptop, and the like; such devices are well known to those skilled in the art [0057])
Evidence of well-understood, routine and conventional activity per MPEP 2106.05(d)(II) court decisions:
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93
For these reasons, there is no inventive concept. The claims are not patent eligible.  Even when viewed as a whole, nothing in the claims adds significantly more to the abstract idea.

Response to Arguments
Applicant's arguments filed July 15, 2022 have been fully considered but they are not persuasive.
Applicant states “[t]he claims have been amended to not only describe two different types of customization of offered item bundles, but moreover to describe features related to the gameplay in the online game, which does not fall under advertising or marketing (as were discussed)” (Response [p. 12]).  Applicant goes on to state:
Accordingly, claim 1 as a whole has additional elements not previously considered (amounting to significantly more than the judicial exception, providing a meaningful limitation, and thus integrating the judicial exception into a practical application). These additional elements are not well-understood, routine, or a conventional activity in the field. As amended, the claims as a whole are significantly more than the abstract idea as described in the Office Action. Under Step 2A, Prong Two and/or under Step 2B (see MPEP § 2106) the amended claims should be deemed patent eligible subject matter.  (Response [p. 11])
The examiner agrees that the newly added claim language does not fall under advertising or marketing; however, the newly added claim language still falls in the category of certain methods of organizing human activity since it recites rules for playing games which falls under the sub-category of managing personal behavior or relationships or interactions between people.  Playing a game before purchasing an item bundle and then playing the game after purchasing the item bundle is directed to rules for playing games.  
Rather than adding limitations that recite additional elements, the newly added limitations recite new abstract ideas.  The examiner maintains the rejections as recited above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/            Primary Examiner, Art Unit 3715